              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEREMY V. PINSON,         :
        Plaintiff         :
                          :                          No. 1:18-cv-00118
         v.               :
                          :                          (Judge Rambo)
UNITED STATES OF AMERICA, :
         Defendant        :

                               MEMORANDUM

      Pending before the Court is Plaintiff Jeremy Pinson’s (“Plaintiff”), motion

for reconsideration (Doc. No. 14), of this Court’s August 8, 2018 Memorandum

and Order (Doc. Nos. 12, 13), dismissing the instant action as duplicative of a

companion civil action filed by Plaintiff at Civil Action 17-584. For the reasons

that follow, the Court will grant Plaintiff’s motion, direct the Clerk of Court to

reopen this action and serve the complaint on Defendant.

I.    BACKGROUND

      Plaintiff, an inmate currently confined at the United States Penitentiary

Tucson, Arizona (“USP-Tucson”), filed this FTCA action on January 16, 2018.

(Doc. No. 1.) Plaintiff alleges that while incarcerated at USP-Allenwood,

Pennsylvania, and while suicidal, Plaintiff displayed a razor to a correctional

officer on June 5, 2016, who failed to retrieve the razor pursuant to the Bureau of

Prison (“BOP”) applicable policy. (Id.) Plaintiff alleges that she then attempted to

remove her testicles and scrotum, resulting in surgery to repair the self-inflicted
                                          1
injuries. (Id.) Plaintiff seeks one million dollars in damages from the United

States. (Id.)

       On August 8, 2018, the Court issued a Memorandum and Order (Doc. Nos.

12, 13), dismissing this action as duplicative of a similar action filed by Plaintiff at

Civil Action 17-584. In this Court’s August 8, 2018 Memorandum, it noted that in

Civil Action 17-584 “Plaintiff raises an identical FTCA claim against the United

States for a correctional officer’s alleged failure to retrieve a razor from Plaintiff

that resulted in Plaintiff self-mutilating herself while incarcerated at USP-

Allenwood.” (Doc. No. 12 at 12.)

       On August 27, 2018, Plaintiff filed motion for reconsideration (Doc. No.

14), acknowledging the similarities of the two civil actions, however, provides that

in Civil Action 17-584, the incident alleged in the FTCA claim occurred on May

25, 2016, while the incident alleged in the instant FTCA claim occurred on June 5,

2016. (Id.) Accordingly, Plaintiff requests that this Court reconsider its dismissal

of this action. (Id.)

II.    LEGAL STANDARD

       A motion for reconsideration pursuant to Fed. R. Civ. P. 59(e) is a device of

limited utility. Its purpose is to correct manifest errors of law or fact or to present

newly discovered evidence. Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir.

1985). Accordingly, a party seeking reconsideration must demonstrate at least one


                                           2
of the following grounds: (1) an intervening change in the controlling law; (2) the

availability of new evidence that was not available when the court entered

judgment; or (3) the need to correct a clear error of law or fact or to prevent

manifest injustice. Max’s Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir.

1999) (citing North River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194,

1218 (3d Cir. 1995)).

      A motion for reconsideration is appropriate in instances where the court has

“patently misunderstood a party, or has made a decision outside the adversarial

issues presented to the Court by the parties, or has made an error not of reasoning

but of apprehension.” Rohrbach v. AT&T Nassau Metals Corp., 902 F. Supp. 523,

527 (M.D. Pa. 1995), vacated in part on other grounds on reconsideration, 915 F.

Supp. 712 (M.D. Pa. 1996) (quoting Above the Belt, Inc. v. Mel Bohannan

Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983)). It may not be used as a means

to reargue unsuccessful theories, or argue new facts or issues that were not

presented to the court in the context of the matter previously decided. Drysdale v.

Woerth, 153 F. Supp.2d 678, 682 (E.D. Pa. 2001). “Because federal courts have a

strong interest in the finality of judgments, motions for reconsideration should be

granted sparingly.” Continental Cas. Co. v. Diversified Indus., Inc., 884 F. Supp.

937, 943 (E.D. Pa. 1995).




                                          3
      Fed. R. Civ. P. 60(b) provides that “[o]n motion and just terms, the court

may relieve a party or its legal representative from a final judgment, order or

proceeding” on one of six grounds. Those grounds included (1) mistake,

inadvertence, surprise or excusable neglect; (2) newly discovered evidence; (3)

fraud or other misconduct by the opposing party; (4) a void judgment; (5) the

judgment has been satisfied; or (6) any other reason that justifies relief. The

decision whether to grant relief pursuant to Rule 60(b) “is within the sound

discretion of the court .” Lasky v. Continental Products Corp., 804 F.2d 250, 256

(3d Cir. 1986). Such relief, however, “is available only in cases evidencing

extraordinary circumstances.” Id. (quoting Stradley v. Cortez, 518 F.2d 488, 493

(3d Cir. 1975)).

      Factors determining whether the court should grant relief under Rule 60(b)

include “[1] the general desirability that a final judgment should not be lightly

disturbed; [2] the procedure provided by Rule 60(b) is not a substitute for an

appeal; [3] the Rule should be liberally construed for the purpose of doing

substantial justice; [4] whether, although the motion is made within the maximum

time, if any, provided by the Rule, the motion is made within a reasonable time; ...

[5] whether there are any intervening equities which make inequitable to grant

relief; [6] any other factor that is relevant to the justice of the [order] under




                                            4
attack.” Boernert v. Respet, No. 3:06-cv-362, 2009 WL 2407806, *1 (M.D. Pa.

Aug. 3, 2009) (quoting Stradley, 518 F.3d at 493.).

III.   DISCUSSION

       Plaintiff has brought to this Court’s attention that while the incidents alleged

in Civil Action 17-584 and the instant action are similar, the dates of each incident

occurred on two separate occasions, May 25, 2016 and June 5, 2016, respectively,

resulting in two separate FTCA claims. (Doc. No. 14.) Plaintiff argues that the

instant FTCA claim was a separate transaction or occurrence from the incident that

occurred on May 25, 2016 and attaches the administrative denial letter from this

FTCA claim that occurred on June 5, 2016. (Id. at 7.) Accordingly, Plaintiff

requests that the Court reconsider its August 8, 2018 Order dismissing this action.

(Id. at 1.)

       As set forth above, motions for reconsideration are appropriate where there

is a need to correct a clear error of law or fact or to prevent manifest injustice. See

Max’s Seafood Café, 176 F.3d at 677; see also Rohrbach, 902 F. Supp. at 527 (A

motion for reconsideration is appropriate in instances where the court has “patently

misunderstood a party, or . . . has made an error not of reasoning but of

apprehension”). In review of the Plaintiff’s motion for reconsideration and the

record in this matter, the Court concludes that it is appropriate to grant Plaintiff’s

motion for reconsideration and reopen this matter, as the May 25, 2016 and June 5,


                                           5
2016 incidents were separate occurrences resulting in separate FTCA claims filed

by Plaintiff.

IV.   CONCLUSION

      In accordance with the foregoing, Plaintiff’s motion for reconsideration

(Doc. No. 14), will be granted. The Court will direct the Clerk of Court to reopen

this matter and serve the complaint (Doc. No. 1), on Defendant in accordance with

the applicable Federal Rules of Civil Procedure. An appropriate Order follows.



                                 s/Sylvia H. Rambo
                                 SYLVIA H. RAMBO
                                 United States District Judge

Dated: November 28, 2018




                                         6
